DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 46-54 directed to metal oxide sheet non-elected without traverse.  Accordingly, claim 46-54 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Yu fails to disclose mixing a template with at least one metal oxide precursor at a temperature between 200 C to 500 C to form a metal oxide precursor-bonded template, wherein the at least one metal oxide precursor is selected from the group consisting of metal halide, metal alkoxide, metal nitrate, metal diketone (metal dione), metal salt of a saturated fatty acid and combinations thereof; and wherein the at least one metal oxide precursor comprises a metal selected from groups 3, 4, 5, 6, 7, 8, 9, 10, 11 or 12 of the Periodic Table of Elements; and b) calcining the metal oxide precursor-bonded template obtained in operation a) to form the metal oxide nanosheets, wherein the metal oxide nanosheets have a thickness of 0.5 nm to 10 nm, as recited in amended claim 34. Applicant teaches that the morphology of the metal oxide nanosheets prepared in accordance with the claimed method more closely mirrors that of graphene. The metal oxide nanosheets can be silk-like and have waves and wrinkles indicating its flexibility and thinness (see, e.g., Figures 1, 3, and 4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724